DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections


Claims 1 and 7 are objected to because of the following informality: claims 1 and 7 recite “determining the number, location, and order of the received check-ins.” There should be an indefinite article before each word “number,” “location,” and “order,” and claims 1 and 7 should recite: “determining a number, a location, and an order of the received check-ins.” 

Claim 7 is objected to because of the following informality: claim 7 recites “a mobile device comprising a processor, location receiver, and computer readable medium coupled to the processor.” There should be an indefinite article before the words “location receiver” and “computer readable medium,” and claim 7 should recite: “a mobile device comprising a processor, a location receiver, and a computer readable medium coupled to the processor.”    

Claims 4 and 10 are objected to because of the following informality: claims 4 and 10 recite “wherein verifying a check-in comprises determining that the location information from the mobile device indicates the mobile device entered into a geolocation zone.” It appears that there is a word “location” missing after “a check-in” and that claims 4 and 10 should recite: “wherein verifying a check-in location comprises determining that the location information from the mobile device indicates the mobile device entered into a geolocation zone.”  

Claim Rejections - 35 USC § 112







The following is a quotation of 35 U.S.C. § 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-12 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1 and 7 recite a limitation “the vehicle” in “verifying check-in locations of the vehicle based on the location information from the mobile device.” There is an insufficient antecedent basis for this limitation in claims 1 and 7. Therefore, independent claims 1 and 7 are rejected under § 112(b) as being indefinite. Dependent claims 2-6 and 8-12 are rejected under § 112(b) as being indefinite based on their dependency on independent claims 1 and 7. 

Claims 1 and 7 recite a limitation “the number” in “determining the number, location, and order of the received check-ins.” There is an insufficient antecedent basis for this limitation in claims 1 and 7. Therefore, independent claims 1 and 7 are rejected under § 112(b) as being indefinite. Dependent claims 2-6 and 8-12 are rejected under § 112(b) as being indefinite based on their dependency on independent claims 1 and 7.

Claims 3 and 9 recite a limitation “the list of check-in locations.” There is an insufficient antecedent basis for this limitation in claims 1, 3, 7, and 9. Dependent claims 4 and 10 are rejected under § 112(b) as being indefinite based on their dependency on independent claims 1 and 7, and on dependent claims 3 and 9.

Claims 6 and 12 recite a limitation “the vehicle information.” There is an insufficient antecedent basis for this limitation in claims 1, 5, 6, 7, 11, and 12.

Claim Rejections - 35 USC § 101







35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  










The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-6 is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. Further, the claimed invention of claims 7-12 is a system, which is also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-12 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-12, however, recite an abstract idea of determining vehicle toll payments. The creation of determining vehicle toll payments, as recited in the independent claims 1 and 7, belongs to certain methods of organizing human activity (i.e., commercial interactions) that are found by the courts to be abstract ideas. The limitations in independent claims 1 and 7, which set forth or describe the recited abstract idea, are following steps: “verifying check-in locations of the vehicle based on the location information” (claims 1 and 7), “determining the number, location, and order of the received check-ins” (claim 1), “forming a trip based on the received check-ins” (claims 1 and 7), and “determining toll pricing information based on the formed trip” (claims 1 and 7).
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1 and 7 recite additional limitations: “a mobile device” (claim 1), “a mobile device comprising a processor, location receiver, and computer readable medium coupled to the processor having stored thereon instructions (claim 7), and “a mobile application executed on the mobile device” (claims 1 and 7). These additional elements are recited at a high level of generality (i.e., as a generic computing device performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, the following limitations recite insignificant extra solution activity (for example, data gathering): “receiving location information” (claims 1 and 7) and “receiving verified check-ins” (claims 1 and 7). These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claims 1 and 7 here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1 and 7 are non-statutory under 35 USC § 101 in view of step 2A of the test. 	












Step 2B of the Test: The additional elements of independent claims 1 and 7 (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[00023] Figure 1 illustrates an exemplary mobile tolling system used to implement the features of the mobile tolling application. As shown in Figure 1, users may download the mobile application to a user mobile device 101. This user mobile device may be, for example, a smartphone, tablet, PDA, or smartwatch having a processor, computer readable media that stores software and application programs for execution by the processor.

This is a description of general-purpose computer. Further, the elements of receiving information amounts to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional elements of receiving information were considered insignificant extra-solution activity in Step 2A – Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claims 1 and 7 receive or transmit data over a network in a merely generic manner. The courts have recognized receiving information functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claims 1 and 7 are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1 and 7 are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 2-6 depend on independent claim 1; and dependent claims 8-12 depend on independent claim 7. The elements in dependent claims 2-6 and 8-12, which set forth or describe the abstract idea, are: “receiving vehicle information, and determining toll pricing based on the formed trip and the vehicle information” (claim 2: “receiving” step is insignificant extra solution activity, and “determining” step further narrows the abstract idea), “receiving a list of waypoints within a map database, and verifying check-in locations comprises comparing location information from the mobile device to the list of check-in locations” (claim 3: “receiving” step is insignificant extra solution activity, and “verifying” step further narrows the abstract idea), “the list of waypoints comprising geolocation zones, and verifying a check-in comprising determining that the location information from the mobile device indicates the mobile device entered into a geolocation zone” (claim 4: further narrowing the abstract idea), “presenting the determined toll pricing information to a user, and conducting a payment transaction to pay the determined toll pricing” (claim 5: further narrowing the abstract idea), “providing a database of user accounts including information related to at least one vehicle associated with each user account, and determining a user account to be charged based on the vehicle information” (claim 6: further narrowing the abstract idea), “a database of vehicle information accessible to the processor, and the processor configured to determine toll pricing based on the formed trip and the vehicle information” (claim 8: further narrowing the abstract idea), “a map database containing waypoint locations, the processor further configured to receive a list of waypoints from the map database, and verifying check-in locations comprises comparing location information from the mobile device to the list of check-in locations” (claim 9: further narrowing the abstract idea), “the list of waypoints comprising geolocation zones, and verifying a check-in comprising determining that the location information from the mobile device indicating the mobile device entered into a geolocation zone” (claim 10: further narrowing the abstract idea), “a user interface on the mobile device configured to display the determined toll pricing information to a user” (claim 11: further narrowing the abstract idea), and “a database of user accounts including information related to at least one vehicle associated with each user account, and determining a user account to be charged based on the vehicle information” (claim 12: further narrowing the abstract idea). 
Conclusion of Dependent Claims Analysis: Dependent claims 2-6 and 8-12 do not correct the deficiencies of independent claims 1 and 7 and they are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-12 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Claim Rejections - 35 USC § 102















The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under § 151, or in an application for patent published or deemed published under § 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-12 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Geist (2019/0012657 A1).


As to claim 1, Geist shows receiving location information from a mobile device, the location information being received in a mobile application executed on the mobile device (Geist: page 3, ¶ 31; and page 4, ¶ 35); verifying check-in locations of the vehicle based on the location information from the mobile device (Geist: page 3, ¶ 31; and page 4, ¶ 35); receiving verified check-ins (Geist: page 4, ¶ 35); determining the number, location, and order of the received check-ins (Geist: page 4, ¶ 36); forming a trip based on the received check-ins (Geist: pages 4-5, ¶ 37); and determining toll pricing information based on the formed trip (Geist: pages 4-5, ¶ 37).  

As to claim 2, Geist shows all the elements of claim 1. Geist also shows receiving vehicle information (Geist: pages 4-5, ¶ 37), and determining toll pricing based on the formed trip and the vehicle information (Geist: pages 4-5, ¶ 37). 

As to claim 3, Geist shows all the elements of claim 1. Geist also shows receiving a list of waypoints within a map database (Geist: page 3, ¶ 31), and verifying check-in locations comprises comparing location information from the mobile device to the list of check-in locations (Geist: page 3, ¶ 31). 

As to claim 4, Geist shows all the elements of claim 3. Geist also shows that the list of waypoints comprise geolocation zones (Geist: page 3, ¶ 31), and that verifying a check-in comprises determining that the location information from the mobile device indicates the mobile device entered into a geolocation zone (Geist: page 3, ¶ 31). 

As to claim 5, Geist shows all the elements of claim 1. Geist also shows presenting the determined toll pricing information to a user (Geist: pages 4-5, ¶ 37), and conducting a payment transaction to pay the determined toll pricing (Geist: pages 4-5, ¶ 37).    

As to claim 6, Geist shows all the elements of claim 5. Geist also shows providing a database of user accounts (Geist: pages 4-5, ¶ 37), the user accounts including information related to at least one vehicle associated with each user account (Geist: pages 4-5, ¶ 37), and determining a user account to be charged based on the vehicle information (Geist: pages 4-5, ¶ 37).

As to claim 7, Geist shows a mobile device comprising a processor, location receiver, and computer readable medium coupled to the processor having stored thereon instructions which, when executed by the processor, causes the processor to perform operations (Geist: page 3, ¶ 30) comprising: receiving location information from a mobile device, the location information being received in a mobile application executed on the mobile device (Geist: page 3, ¶ 31; and page 4, ¶ 35); verifying check-in locations of the vehicle based on the location information from the mobile device (Geist: page 3, ¶ 31; and page 4, ¶ 35); receiving verified check-ins (Geist: page 4, ¶ 35); determining the number, location, and order of the received check-ins (Geist: page 4, ¶ 36); forming a trip based on the received check-ins (Geist: pages 4-5, ¶ 37); and determining toll pricing information based on the formed trip (Geist: pages 4-5, ¶ 37).  


As to claim 8, Geist shows all the elements of claim 7. Geist also shows a database of vehicle information accessible to the processor (Geist: pages 4-5, ¶ 37), and the processor configured to determine toll pricing based on the formed trip and the vehicle information (Geist: pages 4-5, ¶ 37).  

As to claim 9, Geist shows all the elements of claim 7. Geist also shows a map database containing waypoint locations (Geist: page 3, ¶ 31), the processor further configured to receive a list of waypoints from the map database (Geist: page 3, ¶ 31), and verifying check-in locations comprises comparing location information from the mobile device to the list of check-in locations (Geist: page 3, ¶ 31).  

As to claim 10, Geist shows all the elements of claim 9. Geist also shows that the list of waypoints comprise geolocation zones (Geist: page 3, ¶ 31), and verifying a check-in comprises determining that the location information from the mobile device indicates the mobile device entered into a geolocation zone (Geist: page 3, ¶ 31). 

As to claim 11, Geist shows all the elements of claim 7. Geist also shows a user interface on the mobile device (Geist: page 3, ¶ 30), the user interface configured to display the determined toll pricing information to a user (Geist: page 5, ¶ 42).




As to claim 12, Geist shows all the elements of claim 11. Geist also shows a database of user accounts including information related to at least one vehicle associated with each user account (Geist: pages 4-5, ¶ 37), and determining a user account to be charged based on the vehicle information (Geist: pages 4-5, ¶ 37).

Conclusion

















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ban (JP 4041417 B2) discloses: “Information on the amount of money stored in an automatic fee collection system that automatically settles a service charge provided to a mobile unit when the mobile unit passes the checkout office is sent to the mobile unit or the user of the mobile unit.”

Nelson (2018/0061143 A1) discloses: “A mobile computing device that generates location based information of the mobile computing device, queries a database of toll booths defined by toll booth location, determines that the location based information of the mobile computing device matches at least one of the toll booth locations, and transmits to a gateway server location  based information and identifying information that identifies a vehicle.”


Du (2016/0055466 A1) discloses: “An automatic toll collection system includes a mobile app that receives a plurality of toll gantry information from a database, reads GPS location data received front the mobile device hosting the app, and creates a plurality of trip segments using the GPS location data and time stamp.”

A. Kumar, N. Anusha and B. S. S. V. Prasad, "Automatic toll payment, alcohol detection, load and vehicle information using Internet of things & mailing system," 2017 International Conference on Intelligent Computing and Control (I2C2), 2017, pp. 1-5.

S. Lu, T. He and Z. Gao, "Electronic Toll Collection System Based on Global Positioning System Technology," 2010 International Conference on Challenges in Environmental Science and Computer Engineering, 2010, pp. 11-14.


















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691